Citation Nr: 0533034	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  00-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran's substantive appeal was timely filed 
on the issue of entitlement to service connection for 
depression on a direct and secondary basis.  

2.  Entitlement to an effective date earlier than February 
13, 2002, for the assignment of a 100 percent disability 
evaluation for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming and a November 2003 rating decision of the 
RO in St. Petersburg, Florida.  The veteran testified before 
the undersigned at a Travel Board hearing in September 2005.  
The transcript is associated with the claims folder.

The issue of entitlement to an effective date earlier than 
February 13, 2002, for the assignment of a 100 percent 
disability evaluation for prostate cancer is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In September 2005, the veteran requested that his claim for 
entitlement to service connection for depression be 
withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran concerning the issue of entitlement to service 
connection for depression have been met and this claim is 
dismissed. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R.  §§ 20.202, 20.204 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, a Substantive Appeal must be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by 
his or her authorized representative.  See 38 C.F.R.  
§ 20.204 (2005).  Section 20.204 was amended to delete the 
requirement of express written consent of the appellant when 
a representative withdraws an appeal filed personally by the 
appellant.  See 68 Fed. Reg. 13235-36 (March 19, 2003).  

When a veteran withdraws his appeal before a final decision 
has been promulgated by the Board, the withdrawal effectively 
creates a situation where there no longer exists any 
allegation of error of fact or law.  Consequently, in such an 
instance, the Board does not have jurisdiction to review the 
appeal.  A dismissal is appropriate in such a case.  See 38 
U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2005).

In this case, the veteran expressly withdrew his appeal 
concerning the issue of entitlement to service connection for 
depression in correspondence submitted during his September 
2005 hearing before the Board.  Consequently, the Board finds 
that the veteran has withdrawn his appeal concerning this 
issue.  As there are no allegations of errors of fact or law 
for appellate consideration regarding this issue, further 
action by the Board is not appropriate.  See 38 U.S.C.A. § 
7105(d) (West 2002).  Accordingly, the Board does not have 
jurisdiction to review the appeal concerning the issue of 
entitlement to service connection for depression.  The 
veteran's appeal of this issue is dismissed without 
prejudice.


ORDER

The appeal regarding entitlement to service connection for 
depression is dismissed.


REMAND

A review of the record shows that the veteran's claim for 
entitlement to an  effective date earlier than May 31, 2002 
for the assignment of a 100 percent disability rating for 
prostate cancer was granted in a November 2003 rating 
decision and an effective date of February 13, 2002 was 
assigned.  The veteran submitted a written notice of 
disagreement regarding this denial in July 2004.  

As of this date, the veteran has not been issued a statement 
of the case on this issue.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative. 38 C.F.R. § 19.26 
(2005).

Under these circumstances, the case is REMANDED for the 
following action:

The RO should issue a statement of 
the case (SOC) regarding the issue of 
entitlement to an effective date 
earlier than February 13, 2002 for 
the assignment of a 100 percent 
disability rating for prostate 
cancer.  The RO should advise the 
appellant of the need to timely file 
a substantive appeal if he desires 
appellate review of this issue.  
Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


